Citation Nr: 1433498	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-48 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a left knee disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to October 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing before the Board at the RO in April 2014; a transcript of the hearing is associated with the record.

The record before the Board consists of solely of electronic records within the Veterans Benefits Management System (VBMS). 

The issue of entitlement to service connection for prostate cancer due to in-service exposure to herbicides was raised by the Veteran in a May 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  An April 1983 rating decision denied the claim of entitlement to service connection for a left knee disability, characterized as left knee laxity, on a direct basis; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability.

3.  The Veteran's left knee disability is due to his service as a paratrooper and his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  The criteria for service connection for left knee disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In this case, the RO initially denied service connection for a left knee disability, characterized as left knee laxity, on a direct basis in April 1983.  The Veteran was notified of the denial by a letter dated in the same month.  He did not appeal the denial or submit any additional pertinent evidence within the appeal period.  The Veteran again raised a claim for service connection for a left knee disability in October 2008 and, in July 2009, the RO issued the rating decision under appeal and declined to reopen the claim as no new and material evidence had been presented.

Although the RO originally denied the claim on the basis that the Veteran's left knee laxity was not incurred in service, the basis of the Veteran's current claim is that his left knee disability is proximately due to his service-connected right knee disability.  Thus, the claim is now predicated upon a secondary service connection argument.  A new theory of causation for the same disease or injury that is the subject of a previously denied claim, however, cannot be the basis of a new claim, and instead the matter must be treated as a claim to reopen without an intervening liberalizing law or VA issue that may affect the disposition of a claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), Pelegrini v. Principi, 18 Vet. App. 112, 125-26; Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).

The evidence of record in April 1983 consisted of the Veteran's statements, service treatment records (STRs), and an August 1982 VA general medical examination report.  At the time of VA examination, the Veteran reported knee pain and stiffness and physical examination revealed moderately severe laxity, although X-ray findings were normal.

The evidence received after the expiration of the appeal period includes statements from both the Veteran and his representative, including hearing testimony; a June 2009 VA examination report; private treatment records showing ongoing treatment for a left knee disability, including degenerative joint disease confirmed by X-ray examination, as well as records of a 2013 left knee total knee arthroplasty.  Included within the private clinical records is a January 2011 statement from Dr. C. F., which indicates the physician's belief that the Veteran's left knee disability is related to his twenty years of active service, including service as a paratrooper.  At the time of his hearing, the Veteran reported that during service he participated in 140 to 150 jumps as a paratrooper, many of which included hard landings on his feet with impact on his knees.  He also provided testimony as to his recollection that his private physician explained to him that over the years his weight-bearing on the left side was excessive due to compensation for the right knee pain, which caused his left knee disability.  The Board observes that the Veteran is service connected for back and right knee disabilities associated with his service as a paratrooper.

The Board finds that the January 2011 private opinion submitted by the Veteran's private physician and the April 2014 hearing testimony are new and material, as these records relate to a previously unestablished element of entitlement to service connection for a left knee disability - namely the records support the contention that the Veteran's current left knee disability is potentially related to his service-connected right knee disability, as well as related to his service as a paratrooper, including 140 to 150 jumps.  Accordingly, this evidence is sufficient to reopen the previously denied claim for service connection for a left knee disability.  



Service Connection Claim

Turning to the underlying service connection claim, service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease initially diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

The Board has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he has a current left knee disability that was caused by his already service-connected right knee disability, as well as by his long time service as a paratrooper.  The record indeed confirms the existence of a left knee disability.  A January 2007 private X-ray report shows that osteoarthritis in both of the Veteran's knees, left greater than right, was found.  The June 2009 VA examination report also confirmed the existence of degenerative joint disease and laxity in the left knee joint.  In February 2013, the Veteran underwent total left knee arthroplasty.  There is no question as to the existence of the a current left knee disability in this case.  The question is whether the disability was caused either by service or by a service connected disability.

At the time of his April 2014 hearing, the Veteran confirmed that he was a paratrooper in service and participated in 140 to 150 jumps, several of which were noted to include hard landings on his feet with strain on his weight bearing joints.  The Veteran also confirmed that he has observed pain in his left knee ever since service, although it was not confirmed as arthritis until many years later.  He also confirmed that he has, over the years, placed more weight on his left knee in order to compensate for the pain experienced by his service-connected right knee.

In June 2009, the RO afforded the Veteran a VA examination and sought an opinion as to the etiology of his left knee disability.  The VA examiner failed to provide any such opinion and instead determined that no such opinion could be rendered, "because such knowledge is not available in the medical literature and any opinion would be speculation."  In other words, the VA examiner did not render either a negative or a positive nexus opinion, but, rather, rendered no opinion at all.  This examination report is, therefore, of little use in the analysis related to the etiology of the Veteran's left knee disability.

In January 2011, the Veteran's private orthopedic physician submitted a statement summarizing the Veteran's various orthopedic disabilities, including disability of the back, left knee and right knee, and opined that all of these disabilities were related to the Veteran's active service.  The rationale for this opinion included that the Veteran served for more than twenty years as a paratrooper.

The Board also observes that the Veteran reported symptoms related to the left knee as early as August 1982 during a VA examination, after which service connection for the right knee was awarded.  At the recent hearing, the Veteran provided competent and credible lay testimony confirming that the pain continued over the years since that time, and as the right knee worsened, he reported the need to increasingly utilize the left knee for weight bearing.  The medical evidence also shows the increasing nature of the left knee disability over the years, with moderately severe laxity shown in 1982, osteoarthritis manifesting some years later increasing over time and leading to the 2013 total knee arthroplasty.

The Board has considered the medical and lay evidence of record.  The greater weight of the evidence reflects that the Veteran has a current left knee disability, which is attributable to his service as a paratrooper and his service-connected right knee disability.  The record includes private nexus evidence in support of the Veteran's claim, as well as competent and credible lay testimony.  The only VA examination of record is without a nexus opinion.  There is no contrary medical opinion of record.  Therefore, entitlement to service connection for a left knee disability is warranted. 


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a left knee disability is granted.

Service connection for a left knee disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


